 Case 6:19-cv-01270-CEM-TBS Document 1 Filed 07/11/19 Page 1 of 7 PageID 1



                       IN THE UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION


JOHN HANCOCK LIFE
INSURANCE COMPANY (U.S.A.),

       Plaintiff,

vs.                                                  Case No.:

RANDY ALLEN RAYFIELD, individually;
JAMES ANDREW RAYFIELD,
individually; WILLIAM ROBERT
RAYFIELD, III, individually; SHARON
RAYFIELD, individually; AMERICAN
FUNERAL FINANCIAL, LLC


      Defendants.
_______________________________________/

               JOHN HANCOCK LIFE INUSRANCE COMPANY (U.S.A.)’S
                    COMPLAINT FOR INTERPLEADER RELIEF

       COMES NOW Plaintiff JOHN HANCOCK LIFE INUSRANCE COMPANY (U.S.A.)

(“JOHN HANCOCK”) and hereby files its claim for Interpleader Relief in this matter against the

Defendants, Randy Allen Rayfield (“RANDY RAYFIELD”), individually; James Andrew

Rayfield (“JAMES RAYFIELD”), individually; William Robert Rayfield, III (“WILLIAM

RAYFIELD”), individually; Sharon Rayfield, individually and American Funeral Financial, LLC

(“AMERICAN FUNERAL”).            JOHN HANCOCK brings this claim for Interpleader Relief

pursuant to 28 U.S.C. § 1335 and respectfully states as follows:

                                JURISDICTION AND VENUE

       1.      JOHN HANCOCK is a life insurance company organized and existing under the

laws of the state of Massachusetts with its principal place of business in Boston, Massachusetts.
 Case 6:19-cv-01270-CEM-TBS Document 1 Filed 07/11/19 Page 2 of 7 PageID 2



        2.      Defendant RANDY RAYFIELD, is a resident of and domiciled in Knoxville,

Tennessee.

        3.      Defendant JAMES RAYFIELD is a resident of and domiciled in Kissimmee,

Florida.

        4.      Defendant WILLIAM RAYFIELD is a resident of and domiciled in Winter Park,

Florida.

        5.      Defendant SHARON RAYFIELD is the ex-wife of William R. Rayfield

(“DECEDENT”), and is a resident of and domiciled in Kissimmee, Florida.

        6.      Defendant AMERICAN FUNERAL is a limited liability corporation organized and

existing under the laws of the state of South Carolina. Its principal place of business in Greenville,

South Carolina. Its members are residents of and domiciled in South Carolina.

        7.      On or about May 17, 1972, JOHN HANCOCK, f/k/a John Hancock Mutual Life

Insurance Company, issued to DECEDENT a whole life insurance policy numbered 062090665

in the amount of $5,000 (“LIFE POLICY 1”). See Policy number 062090665 attached here to as

Exhibit A.

        8.      On or about August 13, 1980, DECEDENT applied for and JOHN HANCOCK

f/k/a John Hancock Mutual Life Insurance Company issued a whole life insurance policy,

numbered 064421539 (“LIFE POLICY 2”) in the amount of $14,000. See Policy number

064421539 attached hereto as Exhibit B.

        9.      Pursuant to 28 U.S.C. § 1335, at least two of the adverse claimants to the funds

available under LIFE POLICY 1 and LIFE POLICY 2 are residents of and/or domiciled in different

states and the funds at issue meet the minimum required amount ($500) for bringing a claim under

this statute.



                                                  2
  Case 6:19-cv-01270-CEM-TBS Document 1 Filed 07/11/19 Page 3 of 7 PageID 3



        10.      Venue is proper as the DECEDENT was domiciled in this state and judicial

district at the time of his death and one or more of the Defendants is domiciled in this state and

judicial district.

                                      FACTUAL BACKGROUND

        11.      On or about May 17, 1972, DECEDENT applied for LIFE POLICY 1, which was

issued in the amount of $5,000 and dated May 17, 1972. See attached Exhibit A.

        12.      At the time of issuance of LIFE POLICY 1, the designated beneficiary was “Blanca

A. Rayfield, wife, if living, otherwise to the children born of the marriage of the insured and said

wife, or the survivors, equally.” See attached Exhibit A.

        13.      On or about August 13, 1980, DECEDENT applied for LIFE POLICY 2, which

was issued in the amount of $14,000 and dated August 13, 1980. See attached Exhibit B.

        14.      At the time of issuance of LIFE POLICY 2, the designated beneficiary was “Randy

A. Rayfield, son, and William R. Rayfield, Jr., son, equally, or the survivor, if living, otherwise,

Estate.” See attached Exhibit B.

        15.      On or about August 21, 1980, DECEDENT submitted a Change of Beneficiary

Designation on LIFE POLICY 1 changing the beneficiary to “Randy A. Rayfield, son and William

R. Rayfield, Jr., son, equally, or the survivor, if living; otherwise Estate.” See attached Exhibit

C.

        16.      On or about December 16, 1988, DECEDENT submitted a Change of Beneficiary

Designation on LIFE POLICY 1 changing the beneficiary to “Sharon G. Rayfield, current wife of

the Insured, if living; otherwise Randy A. Rayfield, son and William R. Rayfield, son, equally, or

the survivor, if living, otherwise, Estate. See attached Exhibit D.




                                                 3
 Case 6:19-cv-01270-CEM-TBS Document 1 Filed 07/11/19 Page 4 of 7 PageID 4



       17.     On or about January 13, 2018, DECEDENT submitted a Change of Beneficiary

designation on LIFE POLICY 2 changing the beneficiary to “Randy Allen Rayfield, son; James

Andrew Rayfield, grandson; William Robert Rayfield III, grandson, equally”. See attached

Exhibit E.

       18.     The change was acknowledged by John Hancock in correspondence dated January

22, 2018. See attached Exhibit F.

       19.     On or about January 16, 2018, DECEDENT submitted a Change of Beneficiary

designation on LIFE POLICY 1, changing the beneficiary to “Randy Allen Rayfield, son 100%”.

See attached Exhibit G.

       20.     The change was acknowledged by John Hancock in correspondence dated January

22, 2018. See attached Exhibit H.

       21.     DECEDENT died on April 14, 2019. A copy of the Death Certificate is attached

hereto as Exhibit I.

       22.     On or about April 18, 2019, John Hancock received an Assignment Notification

from AMERICAN FUNERAL regarding LIFE POLICY 1. See attached Exhibit J.

       23.     On or about April 30, 2019, John Hancock received correspondence from counsel

for Sharon Rayfield indicating that she was to be the sole beneficiary of the life insurance policies

issued to DECEDENT by John Hancock pursuant to a Final Judgment of Dissolution of Marriage

and Marital Settlement Agreement, which were enclosed with the counsel’s correspondence. See

attached Exhibit K.

       24.     On or about May 6, 2019, DECEDENT’s son, RANDY RAYFIELD, submitted a

Statement of Claim for Death Benefit form on LIFE POLICY 2. That form was received by John

Hancock on or about May 10, 2019. See attached Exhibit L.



                                                 4
 Case 6:19-cv-01270-CEM-TBS Document 1 Filed 07/11/19 Page 5 of 7 PageID 5



       25.        On or about May 6, 2019, DECEDENT’s grandson, WILLIAM RAYFIELD,

submitted a Statement of Claim for Death Benefit on LIFE POLICY 2. That form was received

by John Hancock on or about May 10, 2019. See attached Exhibit M.

       26.        On or about May 17, 2019, DECEDENT’s grandson, JAMES RAYFIELD,

submitted a Statement of Claim for Death Benefit form on LIFE POLICY 2. That form was

received by JOHN HANCOCK on or about May 26, 2019. See attached Exhibit N.

       27.        On or about May 24, 2019, John Hancock received a second Assignment

Notification from AMERICAN FUNERAL regarding LIFE POLICY 1. See attached Exhibit O.

       28.        On or about May 24, 2019, John Hancock received correspondence from counsel

for Sharon Rayfield regarding her alleged claim to the benefits available under LIFE POLICY 1

and LIFE POLICY 2 and attaching, again, the Marital Settlement Agreement, as well as case law

purporting to support her claim to the benefits under LIFE POLICY 1 and LIFE POLICY 2. See

attached Exhibit P.

       29.        Based on conflicting claims, for the proceeds under LIFE POLICY 1 and LIFE

POLICY 2, JOHN HANCOCK is unable to determine the rightful beneficiary or beneficiaries of

those Policies.

       30.        JOHN HANCOCK claims no title to, or interest in, the proceeds payable under the

Policies at issue and is ready and willing to pay the proceeds to the person, persons and/or entities

entitled to it, but JOHN HANCOCK is unable to make a determination as to who is legally entitled

to receive the benefits at issue without exposing itself to double or multiple liability from

Defendants.

       31.        JOHN HANCOCK is ready, willing and hereby offers to deposit immediately with

this Court the value of the LIFE POLICY 1 in the amount of $12,564.80 plus any applicable



                                                 5
 Case 6:19-cv-01270-CEM-TBS Document 1 Filed 07/11/19 Page 6 of 7 PageID 6



accumulated interest as well as the value of LIFE POLICY 2 in the amount of $29,237.02 plus any

applicable accumulated interest.

        32.     JOHN HANCOCK has no means other than this interpleader action to protect itself

against prospective double or multiple liabilities for the claims made by Defendants to the proceeds

payable under the Policies.

        33.     JOHN HANCOCK specifically reserves its right to seek attorneys’ fees and costs

for bringing this interpleader action.

        WHEREFORE, JOHN HANCOCK requests that the Court enter a judgment:

        a.      Directing JOHN HANCOCK to deposit the value of Policy Number 062090665 in

the amount of $12,564.80, plus any applicable interest, into the Court’s registry;

        b.      Directing JOHN HANCOCK to deposit the value of Policy Number 064421539 in

the amount of $29,231.02, plus any applicable interest, into the Court’s registry;

        c.      Directing Defendants Randy Allen Rayfield; James Andrew Rayfield; William

Robert Rayfield, III; Sharon Rayfield; AMERICAN FUNERAL Financial, LLC to interplead their

rights to these benefits;

        d.      Prohibiting the Defendants from instituting any action against JOHN HANCOCK

to recover these benefits;

        e.      Discharging JOHN HANCOCK from all liability to each arising out of matters

herein set forth upon payment of the proceeds of the Policies, together with applicable interest, if

any, into the Court’s registry; and

        f.      Awarding to JOHN HANCOCK its costs and attorney’s fees associated with this

action from the funds it seeks to interplead.

DATED: July 11, 2019



                                                 6
Case 6:19-cv-01270-CEM-TBS Document 1 Filed 07/11/19 Page 7 of 7 PageID 7



                                        Ogletree, Deakins, Nash,
                                         Smoak & Stewart, P.C.
                                        100 N. Tampa St., Suite 3600
                                        Tampa, FL 33602
                                        Tel: 813-221-7206
                                        Fax: 813-289-6530
                                        russell.buhite@ogletree.com
                                        kathleen.massing@ogletree.com


                                        /s/ Kathleen Massing
                                        Russell S. Buhite
                                        Florida Bar No. 0831085
                                        Kathleen Massing
                                        Florida Bar No. 0722219

                                        Attorneys for John Hancock Life
                                        Insurance Company (U.S.A.)




                                                                          39059503.1




                                    7
